Title: Memorandum of Agreement with Joseph Davenport, 23 May 1785
From: Washington, George,Davenport, Joseph,Robert Lewis & Sons
To: 

 

[Philadelphia, 23 May 1785]

Memorandum of an Agreement made & enter’d into by Robert Lewis & Sons of Philadelphia, for & in behalf of his Excellency George Washington Esquire of Mount Vernon in the State of Virginia of the one part, and Joseph Davenport of the County of Burlington in the State of New-Jersey of the other part, Witnesseth, that the said Davenport shall immediately proceed with his Family to a Mill near Mount Vernon the property of General Washington, where & by whom he is to be employ’d as a Miller & Cooper for the space of two whole Years, to commence the first day of June next, in the terms & conditions herein after specified—to wit, He is directly on his arrival at said Mill to take upon him, & perform the business of a Miller in all the branches of Manufacturing Wheat into Suprfine, or common Flour in a Workman-like manner, as well as attending to the Country or Grist-Work, at all times & Seasons as the said General Washington may require & direct; at the same time carefully Superintending & directing such Workmen, either white-men or Negroes, as may be employ’d under him; to keep fair & honest Accounts of all Monies reciev’d & paid by him, as well as of all Grain & other Articles which may be brought in, or deliver’d out of said Mill, rendering those Accounts to his employer as frequent as may be required: He is also to attend to the running Gears, & every part of the said Mill, securing Gudgeons, putting in Coggs & Rounds, & such other Jobs as are usual & customary for Millers to do in Pennsylvania, & New-Jersey, but does not engage to execute the Work of a MillWright: He likewise promises to Superintend the Business of a Cooper’s Shop, situate near the said Mill, to urge the Coopers who are, or may be employ’d therein to perform their Work in the best manner, & prevent as much as possible the waste of Staves, Heading, & Hoop-Poles: And he further engages to do the duty of a Master-Cooper in said Shop at all times, when Water may be scant, or Business slack, or when his constant attendance is not absolutely necessary in the said Mill; and so alternately, to do & perform the duty of both Miller & Cooper in the best manner for the Interest &

advantage of his employer, according to the custom of Pennsylvania, New Jersey, or Virginia.
And in consideration of those Services, the said Robert Lewis & Sons, engage on the part of his Excellency General Washington, to furnish the said Joseph Davenport with the following privileges, & payment of Money—vizt—a comfortable Dwelling House & Garden near the said Mill, plentifull keeping for one Cow, a sufficient quantity of Fire Wood, deliver’d in due Season at the door, during the said term of two Years, six hundred weight of good Pork, or equivalent in Beef & Pork, as the said Davenport may prefer, deliver’d to him in Killing time each Year, (or this present Season when he may want it)—to raise Poultry for his own Family use, feeding them on Screenings, & other Offal of said Mill, free of cost, but under no pretence whatever to sell any; & besides those privileges, the said Davenport is to receive the sum of two hundred Dollars in Silver or Gold, in quarterly payments or sooner if demanded. He is to be supply’d with as much Flour, Midlings, Corn &ca—out of the said Mill, as will support his Family from time to time as occasion requires, charging himself for the same at such rates & prices as those Articles may be sold to others for Cash. And it is further agreed by & between the said parties, that in case either of them should think proper to discontinue or dissolve this Agreement, he shall be at Liberty to do it, at the expiration of one Year, giving the other three months previous Notice in Writing: For the true & faithfull performance of every part of this Agreement, each party hereby binds himself to the other under the penalty of one thousand Dollars to be paid by the party not complying, to the party complying—Witness our Hands & Seals in Philadelphia this 23rd day of May 1785.

               
                  Sealed & deliver’d
                  Joseph Davenport
               
               
                  in the presence of
                  Robt Lewis & Sons
               
               
                  Edward Lane
                  
               
               
                  Daniel Smith
                  
               
            
